~   ;_\_ ., 1-•''i;,   ~


        A0·24sB (Rev. 02/08/201J):·Judgm:ent in a c~iminal Petty Case (Modified)                                                              Page I of I
                                                                                                                                                            '11-

                                             UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                                JUDGMENT IN A CRIMINAL CASE
                                               V.                                     (For Offenses Committed On or After November 1, 1987)


                            Jose Orlando Jimenez-Alarcon                              Case Number: 3:19-mj-22415

                                                                                      Merle N Sclmeidewind
                                                                                      Defendant's Attorney


        REGISTRATION NO. 85828298

        THE DEFENDANT:
         [:gJ pleaded guilty to count( s) 1 of Complaint
                                          ---~-------------------------
          •   was found guilty to count( s)
              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

        Title & Section                     Nature of Offense                                                           Count Number(s)
        8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                 1

           D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
           D Count(s) - - - - - - - - - - ~ - - - - - - - dismissed on the motion of the United States.

                                                     IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term of:

                                      -~' TIME SERVED                              D _ _ _ _ _ _ _ _ _ days

            [:gJAssessment: $10 WAIVED [:gJ Fine: WAIVED
           [:gJ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
           the defendant's possession at the time of arrest upon their deportation or removal.
           D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid, If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    Friday, June 14, 2019
                                                                                    Date of Imposition of Sentence


          Received
                             c/p'_-:7
                            /fJ
                           ""Du=sc'cM-"--------
                                                                                     ~,~
                                                                                    HONORABLE ROBERT A. MCQUAID
                                                                                    UNITED STATES MAGISTRATE JUDGE



          Clerk's Office Copy                                                                                                     3:19-mj-22415
